DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 and 12 are currently pending.

Response to Amendment
The amendments submitted 06-07-2022 are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “thereby achieving optimal braking force at each of the units to maintain the total braking power of the rail vehicle” in claims 1, 7, and 10 is a relative term which renders the claim indefinite. The term “optimal braking” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Herden (US 20130338860 A1).

REGARDING CLAIM 1, as best understood, Herden discloses, recognizing that at least one unit is wheel-slide-controlled (Herden: [0030] According to one particular disclosed embodiment, the compensation of the friction braking force lost at the at least one axle with inadmissible brake slip during the emergency braking takes place directly after operation b) or still during the emergency braking but after operation b) by a predetermined time period); retrieving a type of friction prevailing on the wheel-slide- controlled units (Herden: [ABS] identifying at least one axle having no or admissible brake slip during the emergency braking operation by which axle a larger friction braking force can be transferred than by the at least one axle having inadmissible brake slip); determining the values of a maximum friction value in a region of microslippage (µ0) (Herden: [0016] ...[0017] b) identifying at least one axle which has no, or admissible, brake slip during the emergency braking and by which a larger friction braking force can be transmitted than by the at least one axle with inadmissible brake slip, [0018] c) adapting the friction braking forces at the at least one axle which has no, or admissible, brake slip such that by at least partially compensating the friction braking force which is lost at the at least one axle owing to the inadmissible brake slip, a deviation of the actual deceleration of the rail vehicle or of the rail vehicle train from a setpoint deceleration predefined by the emergency braking request by this adaptation. [0019]...) and a maximum determined fraction of µ0 to prevent a transition to a macroslippage region (Kµ0) for each unit that is wheel-slide-controlled (Herden: [0016] ...[0017] b) identifying at least one axle which has no, or admissible, brake slip during the emergency braking and by which a larger friction braking force can be transmitted than by the at least one axle with inadmissible brake slip, [0018] c) adapting the friction braking forces at the at least one axle which has no, or admissible, brake slip such that by at least partially compensating the friction braking force which is lost at the at least one axle owing to the inadmissible brake slip, a deviation of the actual deceleration of the rail vehicle or of the rail vehicle train from a setpoint deceleration predefined by the emergency braking request by this adaptation. [0019]...); forming a function for the value µ0 and a function for the value Kµ0, in each case over the entire length of the units in the longitudinal direction of a rail vehicle based on the determined values of µ0 and Kµ0 of the wheel-slide-controlled units (Herden: [0016] ...[0017] b) identifying at least one axle which has no, or admissible, brake slip during the emergency braking and by which a larger friction braking force can be transmitted than by the at least one axle with inadmissible brake slip, [0018] c) adapting the friction braking forces at the at least one axle which has no, or admissible, brake slip such that by at least partially compensating the friction braking force which is lost at the at least one axle owing to the inadmissible brake slip, a deviation of the actual deceleration of the rail vehicle or of the rail vehicle train from a setpoint deceleration predefined by the emergency braking request by this adaptation. [0019]...); comparing a current braking request at each of the units including the units that are not wheel-slide-controlled, to the value of the function of Kµ0 at the site of the respective braking request (Herden: [0017] b) identifying at least one axle which has no, or admissible, brake slip during the emergency braking and by which a larger friction braking force can be transmitted than by the at least one axle with inadmissible brake slip, [0018] c) adapting the friction braking forces at the at least one axle which has no, or admissible, brake slip such that by at least partially compensating the friction braking force which is lost at the at least one axle owing to the inadmissible brake slip, a deviation of the actual deceleration of the rail vehicle or of the rail vehicle train from a setpoint deceleration predefined by the emergency braking request by this adaptation; ALSO SEE ¶0048-0049); changing each braking request at each of the units including the units that are not wheel-slide-controlled, toward the respective value of the function of Kµ0 at the site of the respective braking request thereby achieving optimal braking force at each of the units to maintain the total braking power of the rail vehicle (Herden: [0042] The antiskid protection is optionally microprocessor-controlled, wherein the rotation speeds of the wheel sets of the individual rail vehicles are sensed by wheel rotational speed sensors. The microprocessor in an evaluation logic calculates actuation of antiskid valves from this. By means of the antiskid valves, the brake cylinder pressure C is reduced, maintained or increased depending on requirements; ALSO SEE ¶0048-0049; [0029] ...the exchange of data or the data flow within the scope of the disclosed embodiments may be extended to the effect that data relating to unfavorable braking conditions of axles with brake slip and relating to axles which do not have brake slip or are braked at a distance from the brake slip and are therefore available for compensation is also communicated within an entire rail vehicle train, i.e. throughout the train.).
Herden does not explicitly recite the terminology “determining the values µ0 and Kµ0 for each unit that is wheel-slide-controlled”. However, Herden discloses determining anti-skid values (e.g., admissible/inadmissible) at each wheel, and transferring braking efforts from the wheels that slip to the wheels that grip. Both, the claimed element of the instant application and the quotes from the prior art are interpreted as obtaining a mu_naught and a modified mu_naught, as current adhesion that is either admissible or inadmissible.
Herden does not explicitly recite the terminology “to the value of the function of Kµ0 at the site of the respective braking request”. However, Herden discloses “identifying at least one axle which has no, or admissible” brake slip during braking and by which “a larger friction braking force can be transmitted” than by an axle with inadmissible brake slip. Which is interpreted as “comparing a braking request at each unit”, and degerming if a modified braking function can be applied, which reads on the claim.
It would have been obvious for one of ordinary skill in the art to apply a modified braking force to an axel by which a larger friction braking force can be transmitted, for the benefit of adjusting braking to maintain a deviation of the actual deceleration of the rail vehicle from a target deceleration during slip.

REGARDING CLAIM 2, as best understood, Herden remains as applied above to claim 1, and further, Herden also discloses, the changing of each braking request toward the respective value of the function of Kµ0 is done only for such braking requests that are increased thereby (Herden: [0042] The antiskid protection is optionally … maintained or increased depending on requirements; ALSO SEE ¶0048-0049; [0029] ...the exchange of … compensation is also communicated within an entire rail vehicle train, i.e. throughout the train.).

REGARDING CLAIM 10, as best understood, Herden discloses, (Herden: limitations and motivations addressed, see claim 1 (supra)).

REGARDING CLAIM 12, as best understood, Herden discloses, determining that  dynamic addition of a requested total braking power of all units is not possible-due to temporarily inadequate adhesion or friction conditions between the wheel and the rail (Herden: [0017] b) identifying at … axle with inadmissible brake slip, [0018] c) adapting the friction braking … emergency braking request by this adaptation; ALSO SEE ¶0048-0049); increasing of the requested total braking power of all units, so that a compensating of a lost stopping distance is possible at a later time when the adhesion and friction conditions are suitable for this (Herden: [0042] The antiskid protection is optionally microprocessor-controlled … maintained or increased depending on requirements; ALSO SEE ¶0048-0049; [0029] ...the exchange of data or the … i.e. throughout the train.).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Herden (US 20130338860 A1) as applied to claim 1 above, and further in view of Yamazaki (JP 2005162152 A).

REGARDING CLAIM 3, Herden remains as applied above to claim 1, and further, Herden also discloses, obtaining a mu_naught and a modified mu_naught. Herden does not explicitly disclose, both the function for the value µ0 and the function for the value Kµ0 are in each case constant, formed by the mean value of the respective values of µ0 and Kµ0 at the wheel-slide-controlled units.
However, in the same field of endeavor, Yamazaki discloses, “[16] [4] Calculation results and effects of the present invention In order to confirm the control performance according to the difference in the adhesion conditions and the presence or absence of fluctuations in the friction coefficient, the adhesion conditions give disturbance input Δμ = −0.03 and −0.06 to the beam model. The test was performed under three types of conditions, ie, when there was no disturbance input. In addition, the friction coefficient was determined in two types: a case where the assumed average friction coefficient is constant, and a case where the friction coefficient changes with speed characteristics”, for the benefit of securing adhesive strength in a rear vehicle efficiently regardless of train length or train speed.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method for controlling an antiskid-regulated friction brake system of a rail vehicle disclosed by Herden to include assuming the average friction coefficient is a constant taught by Yamazaki. One of ordinary skill in the art would have been motivated to make this modification in order to secure adhesive strength in a rear vehicle efficiently regardless of train length or train speed.

Claims 4-5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Herden (US 20130338860 A1) as applied to claim 1 above, and further in view of Schreiber (EP 0621156 A2).

REGARDING CLAIM 4, Herden remains as applied above to claim 1, and further, Herden does not explicitly disclose, both the function for the value µ0 and the function for the value Kµ0 is linear, formed by the respective values of µ0 and Kµ0 of two wheel-slide-controlled units.
However, in the same field of endeavor, Schreiber discloses, (Schreiber: see at least ¶[0014-0016]), for the benefit of  linearizing this non-linear behavior, to obtain an essential operating point parameter in the slope of the traction characteristic, that is to say one which has been prescribed by a locomotive driver or engineer, can be limited to such an extent that an operating point becomes established in the region of the optimum operating point, that is of the optimum slip speed relative to the related vehicle speed.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method for controlling an antiskid-regulated friction brake system of a rail vehicle disclosed by Herden to include linearizing frictional data taught by Schreiber. One of ordinary skill in the art would have been motivated to make this modification in order to linearize this non-linear behavior, to obtain an essential operating point parameter in the slope of the traction characteristic, that is to say one which has been prescribed by a locomotive driver or engineer, can be limited to such an extent that an operating point becomes established in the region of the optimum operating point, that is of the optimum slip speed relative to the related vehicle speed.

REGARDING CLAIM 5, Herden remains as applied above to claim 1, and further, Herden does not explicitly disclose, both the function for the value µ0 and the function for the value Kµ0 is a function of at least second degree, formed by the respective values of µ0 and Kµ0 of several wheel-slide-controlled units.
However, in the same field of endeavor, Schreiber discloses, (Schreiber: see at least ¶[0016]), for the benefit cited above (see claim 4 for benefit and motivation), for the use with non-linear family of curves.

REGARDING CLAIM 7, Herden discloses, limitations addressed, see claim 1 (supra).
Herden does not explicitly disclose, ascertaining of a function for the values µ0 and Kµ0 based on one or more gradient determinations of friction vs. slip at least at one of the units with subsequent evaluation, without one of the units being wheel-slide-controlled.
However, in the same field of endeavor, Schreiber discloses, “[0014] The upper part of FIG. 1 shows examples of adhesion characteristics (adhesion coefficient as a function of the slip speed vs.) for a dry and a wet rail condition…, for the benefit of…(see claim 4 for benefit and motivation).

REGARDING CLAIM 8, Herden in view of Schreiber remains as applied above to claim 7, and further, Herden also discloses, the changing of each braking request toward the respective value of the function of Kµ0 is done only for such braking requests that are increased thereby (Herden: [0042] The antiskid protection is optionally … maintained or increased depending on requirements; ALSO SEE ¶[0048-0049], and [0016-0019]; [0029] ...the exchange of data … is also communicated within an entire rail vehicle train, i.e. throughout the train.).

REGARDING CLAIM 9, Herden in view of Schreiber remains as applied above to claim 7, and further, Herden also discloses, (Herden: limitations addressed, see claim 12 above (supra)).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Herden (US 20130338860 A1) as applied to claim 1 above, and further in view of Nock (US 20120018260 A1).

REGARDING CLAIM 6, Herden remains as applied above to claim 1, and further, Herden does not explicitly disclose, at least one of the functions of the values for µ0 and Kµ0 is adapted based on the further factors of influence including at least one of position of the rail vehicle, weather, moisture, velocity, outdoor temperature, the weight of the vehicle, axle spacings, or direction of travel.
However, in the same field of endeavor, Nock discloses, “[0003] the friction conditions between the wheel or wheel set and the rail or, respectively, between the brake disks and the assigned brake linings fluctuate, in some cases considerably, depending on the weather, ambient temperature”, for the benefit of informing an operator of state of wear and load profile, friction conditions are not constant along a rail vehicle or along a train composed of rail vehicles and to limit the influence of the friction conditions on the braking forces which can be generated or transmitted, very tight tolerances in terms of compliance with shape and dimensions, material composition, rigidity etc. are prescribed, in particular in the case of brake linings, which entails correspondingly high costs.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method for controlling an antiskid-regulated friction brake system of a rail vehicle disclosed by Herden to environmental information taught by Nock. One of ordinary skill in the art would have been motivated to make this modification in order to inform an operator of state of wear and load profile, friction conditions are not constant along a rail vehicle or along a train composed of rail vehicles and to limit the influence of the friction conditions on the braking forces which can be generated or transmitted, very tight tolerances in terms of compliance with shape and dimensions, material composition, rigidity etc. are prescribed, in particular in the case of brake linings, which entails correspondingly high costs.

Response to Arguments
Applicant’s arguments, see page 6, filed 06-07-2022, with respect to the rejection of claims 1-8 and 10 under 35 USC §101 have been fully considered and are persuasive. The rejection of claims 1-8 and 10 under 35 USC §101 has been withdrawn. 

Applicant’s arguments, see page 6, filed 06-07-2022, with respect to the rejection of claim 9 under 35 USC §112(b) have been fully considered and are persuasive.  The rejection of claim 9 under 35 USC §112(b) has been withdrawn.

Applicant's arguments filed 06-07-2022, have been fully considered but they are not persuasive. The Applicant has contended “the cited references fail to teach or suggest the claimed methods or device including generally determining the values of a maximum friction value in a region of microslippage (µ0) and a maximum determined fraction of µ0 to prevent a transition to a macroslippage region (Kµ0) for each unit that is wheel-slide-controlled in combination with the other features, as claimed” (Pg. 7). The examiner respectfully disagrees.
Regarding:
determining the values of a maximum friction value in a region of microslippage (µ0)
Herden discloses:
[0017] “identifying at least one axle which has no… brake slip…”. As cited above, Herden does not explicitly disclose values. However, Herden discloses no slip, admissible slip, and inadmissible slip. Wherein, “no slip” is a value of friction/adhesion.
a maximum determined fraction of µ0 to prevent a transition to a macroslippage region (Kµ0)
Herden discloses:
[0017] “b) identifying at least one axle which has … admissible, brake slip during the emergency braking and by which a larger friction braking force can be transmitted than by the at least one axle with inadmissible brake slip, [0018] c) adapting the friction braking forces at the at least one axle which has no, or admissible, brake slip such that by at least partially compensating the friction braking force which is lost at the at least one axle owing to the inadmissible brake slip, a deviation of the actual deceleration of the rail vehicle or of the rail vehicle train from a setpoint deceleration predefined by the emergency braking request by this adaptation”. Wherein “admissible” is no longer “no slip”, but is still a maximum modified mu preventing a move into inadmissible or macroslippage region.
Because Herden discloses that which is claimed, the examiner respectfully maintains the rejection of claim 1 under 35 USC §103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 3663                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663